Citation Nr: 0919955	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for pneumothorax.


REPRESENTATION

Veteran represented by:	Victoria R. Husband, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Augusta, Maine regional office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to an increased 
(compensable) rating for pneumothorax among other claims.

Jurisdiction over the Veteran's claim returned to the 
Baltimore, Maryland RO immediately after the issuance of the 
April 2004 rating decision.

The Veteran testified before the undersigned at a hearing at 
the Board in September 2008, and a transcript of that hearing 
has been associated with the claims folder.

This matter was remanded for further development and 
adjudication in January 2009. 

In an October 2006 letter the Veteran made informal claims 
for service connection for sleep apnea, a dental condition 
and a skin condition.  The Board's January 2009 decision 
referred these matters for initial development and 
adjudication, however, it appears that such actions have yet 
to be taken.  These matters are again referred to the agency 
or original jurisdiction (AOJ) for initial development and 
adjudication.

A September 2008 letter from the Veteran's representative 
contained an informal claim for an increased rating for 
residuals of a left foot and ankle injury.  The Board's 
January 2009 decision also referred this matter for initial 
adjudication.  An April 2009 statement from the Veteran 
indicated that he disagreed with the "recently [sic] 
decision" regarding his claim, however, there is no 
indication in the claims folder that a rating decision or 
statement of the case (SOC) has been issued on this claim.  
The Board therefore does not have jurisdiction over the 
Veteran's claim.  38 U.S.C.A. § 7105(a).  This matter is 
again referred to the AOJ for initial development and 
adjudication.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the Veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Veteran indicated in a letter submitted by his 
United States Senator that he was no longer able to work due 
to his various service-connected disabilities.  The issue of 
entitlement to TDIU is referred to the AOJ for initial 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's January 2009 decision remanded the Veteran's 
pneumothorax increased rating claim for a VA pulmonary 
examination to determine his current level of disability.  
The claim was to be readjudicated, and a supplemental SOC was 
to be issued if the Veteran's appeal remained denied.

A March 2009 request to schedule this pulmonary examination 
is noted in the claims folder.  However, the examination was 
not conducted because the Veteran was an employee at the 
facility at which the examination was scheduled.  It does not 
appear that the requested pulmonary examination was 
rescheduled.  In addition, a supplemental SOC was not issued.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in 
accordance with the holding in Stegall, the Board finds that 
this appeal must be remanded again in order to conduct the 
pulmonary examination and for the issuance of the 
supplemental SOC as directed in the Board's January 2009 
decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA pulmonary examination to determine to 
the current severity of his pneumothorax.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the examination report or 
addendum that the file was reviewed.  All 
indicated diagnostic testing, including 
pulmonary function testing, and diagnostic 
studies should be undertaken.

The Veteran is notified that this 
examination is necessary to evaluate the 
severity of his disability.  The 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.

2.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




